Exhibit 10.2

VALLEY BANK

TWO YEAR CHANGE IN CONTROL AGREEMENT

This AGREEMENT (“Agreement”) is hereby entered into as November 21, 2006, by and
between VALLEY BANK, a commercial bank organized and existing by virtue of the
laws of the State of Connecticut (the “Bank”) with its principal place of
business at Four Riverside Avenue, Bristol, Connecticut 06011, and MARK J. BLUM
(“Executive”). This Agreement will be effective as of the date of consummation
of the transaction (the “Effective Date”) contemplated in the Agreement and Plan
of Merger by and between New England Bancshares, Inc., New England Bancshares
Acquisition, Inc. and First Valley Bancorp, Inc. dated November 21, 2006 (the
“Merger”). For purposes of this Agreement, references to the Company shall mean
NEW ENGLAND BANCSHARES, INC.

WHEREAS, the Bank recognizes the importance of Executive to the Bank’s
operations and wishes to protect his position with the Bank in the event of a
Change in Control of the Bank for the period provided for in this Agreement; and

WHEREAS, Executive and the Board of Directors of the Bank (the “Board”) desire
to enter into an agreement setting forth the terms and conditions of payments
due to Executive in the event of a Change in Control and the related rights and
obligations of each of the parties.

WHEREAS, Executive acknowledges upon execution of this Agreement and
consummation of the Merger, he will not be entitled to any benefits provided
under the Change in Control Agreement by and between the Bank and Executive
dated October 1, 2004.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is hereby agreed as follows:

1. Term of Agreement.

(a) The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on the Effective Date and ending on the second anniversary of
the Effective Date, plus (ii) any and all extensions of the initial term made
pursuant to this Section 1.

(b) The term of this Agreement shall be extended for one day each day so that a
constant twenty-four (24) calendar month term shall remain in effect, until such
time as the Board or Executive elects not to extend the term of the Agreement by
giving written notice to the other party in accordance with the terms of this
Agreement, in which case the term of this Agreement shall be fixed and shall end
on the second anniversary of the date of such written notice.

(c) Notwithstanding anything in this Section to the contrary, this Agreement
shall terminate if Executive or the Bank terminates Executive’s employment prior
to a Change in Control.

 

1



--------------------------------------------------------------------------------

2. Change in Control.

(a) Upon the occurrence of a Change in Control (as defined in Section 2(b) of
this Agreement) followed at any time during the term of this Agreement by the
termination of Executive’s employment in accordance with the terms of this
Agreement, other than for Cause, as defined in Section 2(c) of this Agreement,
the provisions of Section 3 of this Agreement shall apply. Upon the occurrence
of a Change in Control, Executive shall have the right to elect to voluntarily
terminate his employment at any time during the term of this Agreement following
an event constituting “Good Reason.”

“Good Reason” means, unless Executive has consented in writing thereto, the
occurrence following a Change in Control, of any of the following:

 

  (i) the assignment to Executive of any duties materially inconsistent with
Executive’s position, including any material change in status, title, authority,
duties or responsibilities or any other action that results in a material
diminution in such status, title, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Bank reasonably promptly after
receipt of notice thereof given by the Executive;

 

  (ii) a reduction by the Bank of the Executive’s base salary in effect
immediately prior to the Change in Control;

 

  (iii) the relocation of the Executive’s office to a location more than twenty
(20) miles from its location as of the date of this Agreement;

 

  (iv) the taking of any action by the Bank that would materially adversely
affect the Executive’s overall compensation and benefits package, unless such
changes to the compensation and benefits package are made on a
non-discriminatory basis to all employees of the Bank; or

 

  (v) the failure of the Bank to obtain the assumption in writing of the Bank’s
obligation to perform this Agreement by any successor to all or substantially
all of the assets of the Bank within thirty (30) days after a reorganization,
merger, consolidation, sale or other disposition of assets of the Bank.

(b) For purposes of this Agreement, a “Change in Control” shall be deemed to
occur on the earliest of the following events:

 

  (i) Any person shall become the beneficial owner, directly or indirectly, of
securities representing twenty percent (20%) or more of the combined voting
power of the then outstanding securities of the Company or the Bank (as used in
this subparagraph (i)), the term “beneficial ownership” shall have the meaning
ascribed to that term from time to time under the

 

2



--------------------------------------------------------------------------------

rules and regulations promulgated by the Federal Deposit Insurance Corporation
(“FDIC”) (currently codified as 12 C.F.R. Section 335.403 or any similar,
successor statute and rules); a “person” shall include any natural person,
corporation, partnership, trust, association or any group of persons, whose
ownership of the Company’s or the Bank’s securities would be required to be
reported collectively pursuant to rules and regulations of the FDIC; and
“affiliate” shall mean a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified, pursuant to the rules and regulations of the FDIC.

 

  (ii) The Bank or the Company shall be a party to any merger or consolidation
with another corporation, association or business entity, which merger or
consolidation shall be consummated or shall sell, exchange or transfer all or
substantially all of its respective assets to some other person (as “person” is
defined in subparagraph (i), above), except in any such case in a transaction in
which immediately after such merger or consolidation or such sale, exchange or
transfer, the shareholders of the Bank or the Company, in their capacities as
such and as a result thereof, shall own at least fifty percent (50%) in voting
power of the then outstanding securities of the Bank or the Company or of any
surviving corporation or business entity pursuant to any such merger (or of its
parent), the consolidated corporation or business entity in any such
consolidation or of all the persons or their parents to which such sale,
exchange of transfer of assets is made; or

 

  (iii) During the period of one year, individuals who at the beginning of any
such period constitute the Directors of the Bank or the Company shall have
ceased for any reason to constitute at least a majority thereof unless the
election, or the nomination for election by the Bank’s or the Company’s
shareholders, of each new director of the Bank or the Company was approved by a
vote of at least two-thirds of the Directors of the Bank or the Company (as
applicable) then still in office who were Directors of the Bank at the beginning
of such period, provided, that a majority is composed of Directors who were
Directors before the occurrence of an event which would otherwise constitute a
Change in Control (the “Continuing Directors”), together with any Directors
whose election was approved by a majority of the Continuing Directors in office
at that time, may specifically determine in the good faith exercise of their
judgment that such event does not constitute a Change in Control because it is
not likely to change the existing management, personnel or management policies
of the Bank or the Company.

Notwithstanding the foregoing, a merger or combination of Valley Bank with or
into Enfield Federal Savings and Loan Association or any other affiliate of the
Company shall not constitute a Change in Control for purposes of this Agreement.

 

3



--------------------------------------------------------------------------------

(c) Executive shall not have the right to receive termination benefits pursuant
to Section 3 hereof upon termination for Cause. The term “Cause” shall mean
termination because of Executive’s personal dishonesty, incompetence, willful
misconduct, any breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, regulation
(other than traffic violations or similar offenses), final cease and desist
order, or any material breach of any provision of this Agreement.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to him a
copy of a resolution duly adopted by the affirmative vote of a majority of the
entire membership of the Board at a meeting of the Board called and held for
that purpose (after reasonable notice to Executive and an opportunity for him,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board, Executive was guilty of conduct justifying
termination for Cause and specifying the particulars thereof in detail.
Executive shall not have the right to receive compensation or other benefits for
any period after termination for Cause. During the period beginning on the date
of the Notice of Termination for Cause pursuant to Section 4 hereof through the
Date of Termination, stock options granted to Executive under any stock option
plan shall not be exercisable nor shall any unvested stock awards granted to
Executive under any stock benefit plan of the Bank, the Company or any
subsidiary or affiliate thereof, vest. At the Date of Termination, such stock
options and any such unvested stock awards shall become null and void and shall
not be exercisable by or delivered to Executive at any time subsequent to such
termination for Cause.

3. Termination Benefits.

(a) If Executive’s employment is voluntarily (in accordance with Section 2(a) of
this Agreement) or involuntarily terminated during the term of this Agreement,
Executive shall receive:

 

  (i) a lump sum cash payment equal to 2.99 times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”). Such payment shall be made not later than five (5) days
following Executive’s termination of employment under this Section 3.

 

  (ii) Continued benefit coverage under all Bank health and welfare plans which
Executive participated in as of the date of the Change in Control (collectively,
the “Employee Benefit Plans”) for a period ending upon the earlier of (A) one
year after the date of termination of Executive’s employment, or (B) the date
the Executive receives full time employment by another employer (provided that
the Executive is entitled under the terms of such employment to benefits
substantially similar to those Executive received prior to his termination of
employment in connection with the Change in Control and at a cost no greater
than it would have been had Executive continued as an employee of the Bank).
Said coverage shall be provided under the same terms and conditions in effect on
the date

 

4



--------------------------------------------------------------------------------

of Executive’s termination of employment. Solely for purposes of benefits
continuation under the Employee Benefit Plans, Executive shall be deemed to be
an active employee. To the extent that benefits required under this
Section 3(a)(ii) cannot be provided under the terms of any Employee Benefit
Plan, the Bank shall enter into alternative arrangements that will provide
Executive with comparable benefits.

(b) Notwithstanding the preceding provisions of this Section 3, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under said paragraphs (the “Termination Benefits”) constitute an “excess
parachute payment” under Section 280G of the Code or any successor thereto, and
to avoid such a result, Termination Benefits will be reduced, if necessary, to
an amount (the “Non-Triggering Amount”), the value of which is one dollar
($1.00) less than an amount equal to three (3) times Executive’s “base amount,”
as determined in accordance with said Section 280G. The allocation of the
reduction required hereby among the Termination Benefits provided by this
Section 3 shall be determined by Executive.

4. Notice of Termination.

(a) Any purported termination by the Bank or by Executive shall be communicated
by Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in detail the facts and circumstances claimed to provide a basis
for termination of Executive’s employment under the provision so indicated.

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).

5. Source of Payments.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if such amounts and benefits due from the Bank are not timely
paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.

6. Effect on Prior Agreements.

This Agreement contains the entire understanding between the parties hereto and
effective and conditioned upon the occurrence of the Effective Date, supersedes
and replaces in its entirety the change in control agreement entered into
between the Bank and Executive on October 1, 2004. Nothing in this Agreement
shall confer upon Executive the right to continue in the employ of the Bank or
shall impose on the Bank or the Company any obligation to employ or retain
Executive in its employ for any period.

 

5



--------------------------------------------------------------------------------

7. No Attachment.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to affect any such action shall be null, void and of no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank, the Company and their respective successors and assigns.

8. Modification and Waiver.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

9. Severability.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

10. Headings for Reference Only.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references herein to the
masculine shall apply to both the masculine and the feminine.

11. Governing Law.

Except to the extent preempted by federal law, the validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of Connecticut, without regard to principles of conflicts of law of
that State.

 

6



--------------------------------------------------------------------------------

12. Arbitration.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Association, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

13. Payment of Legal Fees.

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, only if Executive is successful pursuant to a legal
judgment, arbitration or settlement.

14. Indemnification.

The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the Bank
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs, attorneys’ fees and the
cost of reasonable settlements.

15. Successor to the Bank.

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.

 

7



--------------------------------------------------------------------------------

16. Termination of Service in Connection with the Merger or Other Combination of
Valley Bank and Enfield Federal Savings and Loan Association.

Notwithstanding the foregoing, if, during the term of this Agreement, there
occurs a merger or combination of Valley Bank with or into Enfield Savings and
Loan Association or any other affiliate of the Company (a “Transaction”), and,
in connection with a Transaction, Executive’s base salary and benefits are
decreased below the amount he was receiving prior to the Transaction, Executive
shall have the right to voluntarily terminate his employment with Valley Bank
within 60 days of the announcement of the Transaction. In the event of a
voluntary termination under this Section 16, Executive shall receive a lump sum
cash payment equal to 50% of his annual base salary in effect prior to the
announcement of a Transaction. Said payment shall be made within five
(5) business days of his termination of employment.

 

8



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, Valley Bank and New England Bancshares, Inc. (as guarantor)
have caused this Agreement to be executed by their duly authorized officers and
Executive has signed this Agreement, on the      day of                     ,
2006.

 

WITNESS:     VALLEY BANK

 

    By:  

 

      For the Entire Board of Directors WITNESS:     EXECUTIVE

 

   

 

    Mark. J. Blum WITNESS:     NEW ENGLAND BANCSHARES, INC.     (as guarantor)

 

    By:  

 

      For the Entire Board of Directors

 

9